UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 19, 2013 Integrity Applications, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-54785 98-0668934 (Commission File Number) (IRS Employer Identification No.) 102 Ha’Avoda Street P.O. Box 432 Ashkelon, Israel L3 78100 (Address of Principal Executive Offices) (Zip Code) 972 (8) 675-7878 (Registrant's telephone number, Including Area Code) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ‪oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ‪oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On June 20, 2013, Integrity Applications, Inc. (the “Company”) filed with the Securities and Exchange Commission a Current Report on Form 8-K (the “Original 8-K”) disclosing the results of the votes of the Company’s stockholders with respect to the matters submitted for consideration at its 2013 Annual Meeting of Stockholders held on June 19, 2013.The purpose of this amended Current Report on Form 8-K/A is to amend the Original 8-K to disclose the determination of the Board of Directors of the Company (the “Board”) as to how frequently the Company will include in its proxy materials the required non-binding advisory vote on the compensation of its named executive officers.Except as set forth herein, the Original 8-K remains unchanged. Item 5.07.Submission of Matters to a Vote of Security Holders. As reported in the Original 8-K, on June 19, 2011, the Company’s stockholders voted in favor of approving, on an advisory basis, a frequency of every three years for future advisory stockholder votes on the compensation of the Company’s named executive officers.In light of these voting results and other factors, the Board has determined that the Company will hold a non-binding advisory vote on the compensation of its named executive officers, as disclosed in the relevant proxy statement, every three years, until the next required vote on the frequency of such vote. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRITY APPLICATIONS, INC. By: /s/Avner Gal Name:Avner Gal Title:Chief Executive Officer Dated:November 7, 2013
